03/22/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 22-0124


                                       DA 22-0124                    FLED
                                                                      MAR 2 2 2022
 STATE OF MONTANA,                                                  Bowen Greenwood
                                                                                   Court
                                                                  Clerk of Supreme
                                                                     State of Montana
             Plaintiff and Appellee,

       v.                                                            ORDER

RICHARD WAYNE SPARKS,

              Defendant and Appellant.



       Richard Wayne Sparks petitions this Court for an out-of-time appeal from the order
revoking his sentence and imposing a revocation sentence, entered by the District Court on
April 6, 2021. Revocation was ordered upon Sparks' entry of a true plea to the allegations
of the petition, which asserted that Sparks had violated his suspended sentence by being
charged with the new crimes of assault with a weapon, criminal endangerment, and partner
or family member assault.
       Sparks states that he discussed filing a timely appeal with his attorney, but that his
attorney failed to file an appeal. He explains that he requested a copy of his final judgment
from the District Court and that he never received any document, even after several
attempts. He includes other documents with his verified Petition.
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage of justice[t
       Available electronic records provide that the Cascade County District Court held an
evidentiary and dispositional hearing on April 6, 2021, on the State's petition to revoke
Sparks' sentence upon the alleged violations of his probationary conditions. The District
Court revoked his prior sentence and imposed a ten-year prison sentence for felony escape,
with no time suspended, which had been recommended by both parties. The court awarded
credit for jail time served and street time.
       We conclude that Sparks has made a plausible argument for an out-of-time appeal
from his relatively recent judgment under the Rules of Appellate Procedure. M. R. App. P.
4(6). Sparks has indicated that he is without counsel to represent him. He may be entitled
to representation of counsel. Section 46-8-104, MCA. Therefore,
       IT IS ORDERED that Sparks's Petition for an Out-of-Time Appeal is GRANTED.
       IT IS FURTHER ORDERED that the Appellate Defender Division is APPOINTED
to represent Richard Wayne Sparks. The Appellate Defender Division shall have thirty
days from the date of this Order within which either to file a Notice of Appeal or a Motion
to Rescind this Order Appointing Counsel. In the event that Sparks qualifies for appointed
counsel, the Appellate Defender Division shall immediately order the appropriate
transcripts, if they have not been already ordered.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Appellate Defender Division, hto counsel of record, and to Richard Wayne Sparks.
       DATED this            day of March, 2022.




                                                               Chief Justice




                                               2
    94   Justices




3